department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend b state c foundation d faith e organization f dollars amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will operate a scholarship program the purpose of your scholarship program is to provide access to higher education by providing college tuition assistance to worthy students you support students with intellectual curiosity both in and out of the classroom dedication to fulfilling their responsibilities in the community and are committed to the idea of education those students who demonstrate the determination needed to succeed in college and in life are encouraged to apply the number of annual grants is contingent upon the number of applicants cost of attendance and amount of funds available including commitments to current multi-year letter catalog number 58263t grantees awards will not exceed f dollars per year but may be adjusted for inflation in the future your program will be administered by c who provide administrative support and act as your service provider the program will be publicized by c who will advertise the program online c will make recommendations to your trustees who will make the final_determination on who will receive the scholarships and the amount of the grant to be eligible applicants must meet the following criteria e high school senior at the time of application minimum grade point average demonstrate financial need demonstrate traits of high personal character and leadership and plan to enroll as a full-time_student in a four-year program at an accredited college or university located in the united_states additional consideration is given to applicants who demonstrate the desire discipline and determination needed to succeed in college and life and those who take on leadership roles preference will be given to children of d and e families d is a religious ideology and e is a service_organization also preference is given to students who have attended high school in the state of b for at least two years consideration will be given to otherwise eligible applicants who do not meet the preference criteria relatives of members of the selection committee your officers directors and substantial contributors are not eligible to receive the scholarship scholarships shall be awarded on an objective and non-discriminatory basis with neither race creed color sex age national origin nor disability being considered you require that the recipient’s school of choice must be exempt under sec_501 of the code scholarships may be renewed for up to a total of four school years to be renewed recipients must maintain a minimum grade point average and provide evidence of good standing you will distribute the scholarship proceeds either directly to the university college or to the student if the funds are distrusted to the school you will provide a letter to them specifying that their acceptance of the funds constitutes their agreement to refund any unused portion of the scholarship if the recipient fails to meet any term or condition of the scholarship and that they will notify you if the recipient fails to meet any term or condition if they will not agree you will obtain reports and transcripts if the funds are given directly to the student you will require a signed expenditure_responsibility agreement and you will require reports you represent that you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate letter catalog number 58263t diversions of funds from their intended purposes and take all reasonable and appropriate steps to recover diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you represent that you will maintain all records related to the following individual grants including information to evaluate grantees grantees which are identified as a disqualified_person how the amount and purpose of each grant was established and how you established supervision and investigation of the grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request the effective date of our approval is march submitted which is the date your request was this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives letter catalog number 58263t e e all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
